Appeals from a judgment of the Supreme Court at Special Term, entered August 27, 1980 in Albany County, in proceedings pursuant to section 16-102 of the Election Law, which dismissed petitioner’s application in Proceeding No. 1 seeking to declare invalid the designating petition designating respondent Moraban as a candidate of the Conservative Party for the office of Assemblyman for the 96th Assembly District in the September 9, 1980 primary election, and dismissed petitioners’ application in Proceeding No. 2 seeking to declare valid the designating petition designating Eugene J. Grogan as a candidate for the same office. Judgment affirmed, without costs, on the opinion of Mr. Justice Con. G. Cholakis at Special Term. Mahoney, P. J., Greenblott, Kane, Casey and Herlihy, JJ., concur.